Opinión disidente emitida por el
Juez Presidente Señor Hernández Denton,
a la cual se une la Jueza Asociada Señora Fiol Matta.
Recientemente emitimos una sentencia, en la cual resol-vimos que una notificación de una resolución del Tribunal de Primera Instancia, que no advirtió a las partes del de-recho a apelar, no constituye una notificación defectuosa. Por ello, no impide que comience a transcurrir el término jurisdiccional para instar un recurso de apelación ante el Tribunal de Apelaciones. Moreno González v. Coop. Ahorro Añasco, 177 D.P.R. 854, 865-866 (2010).
Aunque una sentencia de este Tribunal no establece precedente, los fundamentos expresados en ese dictamen son sencillos y correctos en derecho, no han variado en ape-nas dieciséis meses y fueron favorecidos por una mayoría de este Tribunal compuesta en aquel momento por el Juez Presidente Hernández Denton y los Jueces Asociados Rivera Pérez, Fiol Matta, Rodríguez Rodríguez y Kolthoff Caraballo. Por lo tanto, no creemos prudente variar el ra-zonamiento mayoritario en tan corto tiempo.
En ese caso, el Tribunal se fundamentó en que la peti-cionaria no demostró que se le menoscabó su derecho a recurrir en alzada. Asimismo, señalamos que las Reglas de *101Procedimiento Civil son claras y específicas en cuanto al término jurisdiccional de treinta días para recurrir contra sentencias dictadas en casos civiles, contados a partir del archivo en autos de copia de la notificación. 32 L.P.R.A. Ap. V, R. 52.2; 4 L.P.R.A. Ap. XXII-B, R. 13. Véase, además, R. Hernández Colón, Práctica jurídica de Puerto Rico: dere-cho procesal civil, 5ta ed., San Juan, Ed. LexisNexis, 2010, See. 5506, pág. 467.
En este caso, como en el de la sentencia de 2010, la parte recurrente conocía muy bien de su derecho a apelar la determinación adversa. Tan es así que presentó un re-curso de apelación oportuno del que luego desistió por no haber notificado correctamente a todas las partes. Permitir que un abogado aproveche la segunda notificación de la sentencia parcial recurrida —en la cual el Tribunal de Pri-mera Instancia sólo varió el formulario utilizado— es favo-recer la forma sobre la sustancia con miras a relajar los requisitos de competencia y diligencia que deben regir la representación legal y nuestro ordenamiento procesal. Por ello, disentimos respetuosamente del curso de acción se-guido por una mayoría de este Tribunal.